Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be KR 10-2016-0116429 to Lee; KR 10-2013-0078196 to Kim and US 9,039,885 to Holland, as previously presented.
The closest prior art made of record fails to teach or suggest wherein an electrolytic refining process is performed when the holding plate is moved upwards so as to bring a molten-salt electrolytic solution into contact with an anode and a cathode, and the electrolytic refining process is stopped when the holding plate is moved downwards so as to enable the molten-salt electrolytic solution to be spaced apart from the anode and the cathode. Lee teaches moving the anode (400) and the cathode (500) downwards so as to be brought into contact with a molten-salt electrolytic solution (the electrodes are driven at the top of the chamber in order to be movable while the electrolytic chamber remains at a fixed position; page 8, paragraph 7; see arrows showing vertical movement of the electrodes via 700 in figure 1).
There was not found a teaching in the prior art suggesting modification of the conventional electrolytic refining methods and devices in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.